Detailed Action
This office action is in response to the amendment filed on 09/08/2021.

Status Of Claims
Claims 1-14 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Cao et al. (US Publication No.  2018/0317199, hereinafter referred as Cao) in view of Shan et al. (US Publication No.  2018/0302857, hereinafter referred as Shan).
	Regarding Claims 1 and 7, Cao discloses a gateway for transmitting a downlink packet to a user equipment (UE) in an idle mode in a mobile communication system, the gateway comprising (A network : 
a control  plane node (The CGW; see ¶ 0005.);  and
a user plane node (The DGW; see ¶ 0005), 
wherein the user plane node receives and buffers the downlink packet for the UE (The DGW receive a downlink data packet sent to idle-state UE; see Figure 6 Numeral 602.),
transmits a notification message of a reception of the downlink packet to the control plane node (The DGW sends an event report message to the CGW; see Figure 6 Numeral 604.), and 
transmits the buffered downlink packet to the UE through a base station (The DGW sends the buffered data packet to the UE based on the routing information of the base station; see Figure 6 Numeral 610.),
wherein the user plane node delays the notification message of the reception of the downlink packet to the control plane node based on buffering timers (The DGW starts a second timer and buffer the downlink data packet within the timed duration; see Figure 6 Numeral 603.). 
Cao fails to disclose that the user plane node receives an update command message including a preset buffering time from the control plane node. However, in analogous art, Shan discloses the SGW [user plane node] receive a “message comprises the DL buffering requested indication comprising the derived DL buffering duration time” from the MME/SGSN [control plane node]; see ¶ 0034. Upon receiving the message, the SGW [user plane node] is configured to store the received DL buffering duration time and not send any additional DL data notification messages; see ¶ 0034. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cao distributed gateway with a data notification mechanism that reduce the signaling load of the MME.
 
	Regarding Claims 2 and 8, Cao discloses that the control plane node informs information for receiving the downlink packet for the UE to the user plane node (The CGW sends the routing information of the base station to the DGW; see Figure 6 Numeral 609). 
 
	Regarding Claims 3 and 9, Cao discloses that the user plane node delays the notification message of the reception of the downlink packet to the control plane node until a preset buffering time elapses (The DGW starts a second timer and buffer the downlink data packet within the timed duration; see Figure Numeral 603.).
 
	Regarding Claims 5 and 11,  Cao discloses that the information includes at least one of an International Mobile Subscriber Identification (IMSI), an IP address of the UE and a tunnel endpoint identifier (TEID) (The routing information of the base station include a TEID; see ¶ 0072). 
 
	Regarding Claims 4 and 10, Cao fails to disclose that the preset buffering time is set based on the subscription information about a user or service characteristics. However, in analogous art, Shan discloses that the derivation of “a DL buffering duration time based on an expected time to establish radio bearers [subscription information] to the UE”; see ¶ 0033. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cao distributed gateway with a data notification mechanism that reduce the signaling load of the MME.


	Regarding Claims 6 and 12, Cao fails to disclose that the control plane node transmits the notification message of a reception of the downlink packet to a mobility management entity (MME). However, in analogous art, Shan discloses that “upon receiving the SGW-U DL data notification message, 


	Regarding Claims 13 and 14, Cao fails to disclose that the user plane mode is separated into a first user plane node and a second user plane node, and wherein the update command message is a message instructing update of a forwarding table such that the downlink packet generated in the idle mode of the UE is received by the second user plane node, not by the first user plane node. However, in analogous art, Shan discloses the SGW-C [first user plane node] receive a “message comprises the DL buffering requested indication comprising the derived DL buffering duration time” from the MME/SGSN [control plane node]; see ¶ 0034. Upon receiving the message, the SGW-C [second user plane node] is configured to store the received DL buffering duration time and not send any additional DL data notification messages, if subsequent downlink data packets are received at the SGW-U [second user plane node]; see ¶ 0034. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cao distributed gateway with a data notification mechanism that reduce the signaling load of the MME.





Response to Arguments
Regarding Claims 1 and 7, Applicant’s arguments with respect to claims have been considered but are moot in view of the new grounds of rejection necessitated by the amended claims.

CONCLUSION
The newly found prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Cao et al. (US 20200396712) Discloses a mechanism for downlink data notification (DDN) message; see ¶ 0002. In specific, receiving the request of the MME, if subsequently receiving downlink data of idle-state UE registered in the MME, the SGW no longer directly sends a DDN message to the corresponding MME, but sets a timer based on the request of the MME, to buffer the received downlink data; see ¶ 0004.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HECTOR REYES whose telephone number is (571)270-0239.  The examiner can normally be reached on M-F 6-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/H.E.R/
Examiner, Art Unit 2472


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472